}-::            Case 1:19-cv-07773-ER-DCF
                Case 1:19-cv-07773-ER-DCF Document
                                          Document 35
                                                   33 Filed
                                                      Filed 12/18/19
                                                            12/04/19 Page
                                                                     Page 11 of
                                                                             of 24




                                        UNITED STATES DISTRICT COURT
                                       SOUTHERN DISTRICT OF NEW YORK

                                            CASE NO.: 1:19-cv-07773-ER

       LISA DOE,

                         Plaintiff,

       vs.

       DARREN K. INDYKE AND
       RICHARD D. KAHN AS JOINT
       PERSONAL REPRESENTATIVES OF
       THE ESTATE OF JEFFREY E. EPSTEIN,
       NINE EAST 71 ST STREET, CORPORATION,
       FINANCIAL TRUST COMPANY, INC.,
       NES, LLC, HBRK. ASSOCIATES, INC.,

                        Defendants.
       ___________________;/
                                      ORDER ON PLAINTIFF'S ANONYMITY

                IT IS HEREBY ORDERED that any person subject to this Order, including the parties to

       this action and their respective counsel ofrecord, shall adhere to the following terms:

             1. Within three (3) days of entry of this Order, Counsel of Record for Plaintiff shall disclose
                Plaintiffs identity to Counsel of Record for Defendants, in writing.

             2. Counsel of Record for Defendants may disclose Plaintiffs identity only to Defendants and
                any attorneys, paralegals, and clerical or other assistants working with or for Defendants
                on matters related to this action; and the recipients of such information shall not disclose it
                to any other persons.

             3. If Defendants wish to disclose Plaintiffs identity to any person not otherwise permitted to
                receive such information under this Order, Defendants are limited to doing so in connection
                with defending this action, and must require such person to first execute a non-disclosure
                agreement, in a form agreed to by the parties, that prevents such person from disclosing
                Plaintiff's identity to any other persons. Defendants must maintain a list of all such persons
                to whom Plaintiffs identity is disclosed and copies of the executed non-disclosure
                agreements, all of which are subject to in camera inspection.

             4. All portions of pleadings, motions or other papers filed with the Court that disclose
                Plaintiffs identity shall be filed under seal with the Clerk of the Court and kept under seal
     ,;;..-~           Case
                       Case 1:19-cv-07773-ER-DCF
                            1:19-cv-07773-ER-DCF Document
                                                 Document 33
                                                          35 Filed
                                                             Filed 12/04/19
                                                                   12/18/19 Page
                                                                            Page 22 of
                                                                                    of 42
.~

                       until further order of the Court. The parties shall use their best efforts to minimize such
                       sealing. Any party filing a motion or any other papers with the Court under seal shall also
                       publicly file a redacted copy of the same, via the Court's Electronic Case Filing system,
                       that redacts the Plaintiff's identity and text that would reveal Plaintiff's identity.

                  5. The parties may seek to modify or amend this Order at any time upon motion to the Court
                     or by stipulation.

               SO ORDERED.

               Date:    /cJ--/1?//J                                 - A ~
                       New York~~ York                              HoR. Edgardo Ramos
                                                                    United States Distr.ict AKlge



                                                                      DE8RA FREEMAN
                                                              UNITED STATES MAGISTRATE JUDGE
                                                              SOUTHERN DISTRICT OF NEW YORK




                                                                2
